        Case 4:20-cv-00521-LPR Document 21 Filed 12/16/20 Page 1 of 11




                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               CENTRAL DIVISION

BIANCA FLETCHER                                                              PLAINTIFF

V.
                                 NO. 4:20-CV-521 LPR

NITV FEDERAL SERVICES, LLC;
GENE SHOOK; and JOHN DOES 1-2                                            DEFENDANTS

                 REPLY BRIEF IN SUPPORT OF DEFENDANTS’
                    MOTION FOR SUMMARY JUDGMENT

      Come now Defendants, NITV Federal Services, LLC, and Gene Shook, by and

through their counsel, Barber Law Firm PLLC, and for their Reply Brief in Support of

Motion for Summary Judgment, state:

                                   I. Introduction

      Plaintiff relies on speculation, conjecture, and hearsay to resist the present

motion. Plaintiff has failed to meet her burden to avoid summary judgment, which

should be granted. Moreover, Plaintiff’s motion does not comply with the

requirements of Rule 56(d), and the motion should be denied. There are no genuine

issues of material fact that preclude summary judgment on all of Plaintiff’s causes of

action. Consequently, the present motion should be granted.

               II. Plaintiff’s Rule 56(d) motion should be denied.

      Plaintiff’s motion for additional discovery is procedurally improper and must be

denied. To obtain a Rule 56(d) continuance, “the party opposing summary judgment

must file an affidavit ‘affirmatively demonstrating . . . how postponement of a ruling on

the motion will enable him, by discovery or other means, to rebut the movant's showing

of the absence of a genuine issue of fact.’” Toben v. Bridgestone Retail Operations, LLC,

751 F.3d 888, 894 (8th Cir. 2014) (citation omitted). Plaintiff must show: “(1) that they
        Case 4:20-cv-00521-LPR Document 21 Filed 12/16/20 Page 2 of 11




have set forth in affidavit form the specific facts that they hope to elicit from further

discovery, (2) that the facts sought exist, and (3) that these sought-after facts are

‘essential’ to resist the summary judgment motion.” Id. at 895 (compiling cases). The

rule “does not condone a fishing expedition.” Duffy v. Wolle, 123 F.3d 1026, 1041 (8th

Cir. 1997). “Specific facts sought must be identified. Mere speculation that there is some

relevant evidence not yet discovered will never suffice.” Jackson v. Riebold, 815 F.3d

1114, 1121 (8th Cir. 2016). Failure to comply with the requirements of Rule 56(d)

warrants denial of a motion for additional discovery. See id.

       Plaintiff has failed to comply with these requirements. Plaintiff filed an

unverified, unsworn brief outlining additional discovery Plaintiff believes is necessary.

(Doc. 20). Plaintiff’s unsworn brief contains no specific facts—it contains only broad

conclusory statements regarding the elements of Plaintiff’s claims. “A successful

summary judgment defense requires more than argument or re-allegation; [the party]

must demonstrate that at trial it may be able to put on admissible evidence proving its

allegations.” Mays v. Rhodes, 255 F.3d 644, 648 (8th Cir. 2001) (citation omitted). The

brief makes no showing whatsoever that the alleged facts exist or are essential to

resisting the present motion. The brief is a mere recitation of Plaintiff’s causes of action,

and it is well settled that conclusory statements, even when asserted under oath, are

improper at the summary judgment stage and cannot create a genuine issue of material

fact precluding summary judgment. See Allen v. Entergy Corp., 181 F.3d 902, 906 (8th

Cir. 1999). Plaintiff’s motion does not comply with Rule 56(d), and the motion must be

denied. Riebold, 815 F.3d at 1121. Plaintiff’s motion is “mere speculation” and

insufficient to defeat summary judgment. See id.



                                             2
        Case 4:20-cv-00521-LPR Document 21 Filed 12/16/20 Page 3 of 11




      The undisputed proof presented in support of summary judgment is that the

initial decision maker, Warden Culclager, detected deception without the use of the

CVSA, and Warden Culclager ultimately testified that she would have terminated Ms.

Fletcher anyway due to the other evidence gathered during the investigation.

Furthermore, on administrative appeal of Fletcher’s termination, Warden Culclager’s

termination decision was affirmed because Fletcher, by her own admission, brought a

bank card into the facility, justifying the termination for bringing contraband into the

facility. Plaintiff has not shown how any outstanding discovery would alter or refute this

undisputed testimony. The use of the CVSA would not have altered the outcome.

     III. Plaintiff has failed to meet proof with proof to avoid summary

                                      judgment.

      Plaintiff does not oppose the defendants’ Statement of Undisputed Material Facts

as set forth by Local Rule 56.1, resulting in those facts being deemed admitted per

paragraph (c) of the local rule. However, Plaintiff resists the present motion with

numerous exhibits that are hearsay or otherwise inadmissible, which is improper. See

Risdal v. Nixon, 589 F. App’x 801, 803 (8th Cir. 2014). “In evaluating the evidence at

the summary judgment stage, we consider only those responses that are supported by

admissible evidence.” Rhodes, 255 F.3d at 648 (quoting Duluth News-Tribune v.

Mesabi Publ’g Co., 84 F.3d 1093, 1098 (8th Cir. 1996)). Only two of Plaintiff’s eleven

exhibits—the deposition transcripts of Aundrea Culclager and Plaintiff (Docs. 19-2, 19-

3)—are sworn and potentially competent summary judgment evidence. The remainder,

(Docs. 19-1, 19-4 to 11), are inadmissible. This evidence must be excluded from

consideration of the present motion. See id.



                                               3
        Case 4:20-cv-00521-LPR Document 21 Filed 12/16/20 Page 4 of 11




       Additionally, Plaintiff submits almost 600 pages of exhibits in support of her

Response with scant citation to specific evidence in support of Plaintiff’s arguments. The

Court “is not required to speculate on which portion of the record the nonmoving party

relies, nor is it obligated to wade through and search the entire record for some specific

facts that might support the nonmoving party’s claim.” Gilbert v. Des Moines Area

Cmty. Coll., 495 F.3d 906, 915 (8th Cir. 2007) (citing White v. McDonnell Douglas

Corp., 904 F.2d 456, 458 (8th Cir. 1990)). Nor must the Court “mine a summary

judgment record searching for nuggets of factual disputes to gild a party’s arguments.”

Id. (quoting Rodgers v. City of Des Moines, 435 F.3d 904, 908 (8th Cir. 2006)).

       Plaintiff cannot resist summary judgment by cluttering the record by filing un-

redacted deposition transcripts and irrelevant documents. There is no competent

evidence submitted by Plaintiff to preclude summary judgment. Plaintiff asks the Court

to consider inadmissible materials and wade through hundreds of pages of exhibits in

search of genuine issues of material fact. There are none, and the present motion should

be granted.

       A.     Plaintiff does not address Defendants’ argument regarding

causation.

       The undisputed evidence establishes that the CVSA equipment was not the

cause of Plaintiff’s termination from ADC, which is the basis for all of Plaintiff’s

claims. Plaintiff’s response is simply “Plaintiff might not have been fired absent the

CVSA.” (Doc. 19, p. 4 ¶ 11).

       Warden Culclager independently concluded that Ms. Fletcher and Ms. Kelly were

deceptive without the use of the CVSA. (SUMF ¶¶ 15-19, 22). The initial decision to

terminate Plaintiff’s employment was independent of the CVSA tests; Warden Culclager

                                            4
          Case 4:20-cv-00521-LPR Document 21 Filed 12/16/20 Page 5 of 11




would have terminated Plaintiff even had the CVSA not been performed. (SUMF ¶ 22). 1 In

any event, Ms. Fletcher’s termination was affirmed by the Office of Personnel

Management based on the undisputed fact that Ms. Fletcher brought contraband into

the prison: a bank card. (SUMF ¶ 21). Plaintiff’s possession of the bank card in the ADC

facility is totally unrelated to and independent of the CVSA exams.

        Plaintiff disregards all of these facts and, instead, submits mere speculation and

conjecture in her attempt to rebuff summary judgment. The undisputed testimony of the

decision-maker, Warden Culclager, establishes that Plaintiff’s termination was not

caused by the CVSA examination. Arkansas law requires more than a mere possibility

of causation, which is what Plaintiff now presents to the Court. See Davis v. Kemp, 252

Ark. 925, 927, 481 S.W.2d 712, 713 (1972). Unverified reports, news stories,

proceedings in other cases that do not include the defendants herein, and website

printouts are rank hearsay and not competent evidence to establish causation. (Docs.

19-1, 19-4 to 11). There is no evidence of causation to support Plaintiff’s claims, and

Defendants are entitled to summary judgment.

        B.      Defendants are entitled to summary judgment on the products
                liability claim.

        The cases cited by Plaintiff make clear that Plaintiff’s product liability claim fails

as a matter of law. The Arkansas Product Liability Act, Ark. Code Ann. § 16-116-201, et

seq., “contemplates a type of defect which renders the product not merely inadequate,

but one which poses an actual danger to persons or property.” Berkeley Pump Co. v.

Reed-Joseph Land Co., 279 Ark. 384, 391, 653 S.W.2d 128, 131 (1983). Plaintiff’s

argument is that the CVSA equipment is inadequate, but there is no evidence

1In contrast, the Adani Scanner played a significant role in the termination of Ms. Fletcher, yet there is no
allegation of fault against the manufacturer of the scanner.

                                                      5
        Case 4:20-cv-00521-LPR Document 21 Filed 12/16/20 Page 6 of 11




whatsoever that the equipment was an unreasonable danger to persons or property.

There must be some damage to person or property, even if the damage is only to the

defective product itself, before economic losses can be recovered. See Bayer

CropScience LP v. Schafer, 2011 Ark. 518, at 15, 385 S.W.3d 822, 832; see also Farm

Bureau Ins. Co. v. Case Corp., 317 Ark. 467, 471, 878 S.W.2d 741, 743 (1994) (citing

Alaskan Oil, Inc. v. Cent. Flying Serv., Inc., 975 F.2d 553 (8th Cir. 1992)) (“[T]he Eighth

Circuit correctly held that Arkansas permits recovery under strict liability when the only

damages sustained are to the defective product.”).

       Plaintiff presents no evidence in support of this claim and simply concludes there

are fact issues for trial. Plaintiff also relies on Crowe v. Cty. of San Diego, No. 99CV0241

R (RBB), 2003 U.S. Dist. LEXIS 29574 (S.D. Cal. Feb. 24, 2003), which is inapposite.

Crowe is legally distinguishable in that it was decided under California law, and Crowe

is factually distinguishable from the present case, including the fact that the defendants

herein were not parties to the Crowe case. Another distinguishing fact here is that the

CVSA was not the determining factor in the decision making, which would have been

contrary to the end user Licensing agreement and ADC policy. (See Doc. 18, SUMF ¶¶

9-10). Crowe is not controlling in the present action and is contrary to the Arkansas law

cited above. Plaintiff also fails to address the extensive statutory and regulatory law in

Arkansas that authorizes the use of CVSA equipment. Plaintiff has failed to meet proof

with proof, and Plaintiff’s arguments are contrary to applicable law. Thus, the products

liability claim must fail as a matter of law.




                                                6
        Case 4:20-cv-00521-LPR Document 21 Filed 12/16/20 Page 7 of 11




       C.     Summary judgment is proper under the acquired immunity

doctrine.

       Plaintiff presents no evidence related to Defendants’ argument based on

acquired immunity. The Arkansas caselaw governing the doctrine is not as narrow as

Plaintiff contends. The doctrine shields contractors who perform work in accordance

with the terms of a contract with a governmental agency and under the supervision of

the governmental agency. See Smith v. Rogers Group, Inc., 348 Ark. 241, 250, 72

S.W.3d 450, 455 (2002). Here, the CVSA equipment was used pursuant to an agreement

with ADC, an entity of the State of Arkansas, and the equipment was physically used and

operated by an employee of ADC. (Doc 18, SUMF ¶¶ 9-11). Plaintiff does not present

evidence to dispute these facts but, rather, contends Defendants did not work for the

state—despite also arguing Gene Shook worked with ADC personnel during the

investigation. The acquired-immunity doctrine requires only performance pursuant to a

state contract and the absence of an independent tort. See id. Plaintiff has presented no

evidence of negligent performance of the contract between NITV and the State of

Arkansas. Additionally, Plaintiff also does not address the express authorization of the use

of CVSA equipment under Arkansas law. Defendants are entitled dismissal based on the

acquired-immunity doctrine.

       D.     Plaintiff’s fraud and illegal exaction claims fail as a matter of
              law.

       Plaintiff does not address the Arkansas Supreme Court’s decision in Bowerman

v. Takeda Pharm. U.S.A., 2014 Ark. 388, 442 S.W.3d 839. There is no evidence of any

“facts showing that monies generated from tax dollars or arising from taxation are being

misapplied or illegally spent.” Bowerman v. Takeda Pharm. U.S.A., 2014 Ark. 388, at 5-


                                             7
        Case 4:20-cv-00521-LPR Document 21 Filed 12/16/20 Page 8 of 11




6, 442 S.W.3d 839, 843 (citing Dockery v. Morgan, 2011 Ark. 94, 380 S.W.3d 377).

Plaintiff’s illegal exaction claim fails as a matter of law because the ADC’s expenditure

on CVSA equipment is authorized by Arkansas law. See id.

      Plaintiff does not dispute that the use of CVSA equipment is authorized and

regulated by state statute, state regulations, and administrative directives of ADC. The

CVSA equipment at issue was used in connection with a formal ADC investigation

pursuant to state law. (SUMF ¶ 11-14). There is no evidence any illegal, misapplied, or

arbitrary expenditure by the ADC or the state, and Ms. Fletcher concedes there is no

evidence of any false statement by any defendant in this matter.

      E.     There is no evidence of defamation by Defendants.

      Plaintiff has presented no admissible evidence to support her defamation claim,

which is premised on the results of the two CVSA tests administered during the ADC

investigation. There is no evidence of statements of fact or the defamatory nature of the

“statements” by Defendants. Subjective interpretation of objective data cannot support a

defamation claim. See Aviation Charter, Inc. v. Aviation Research Grp./US, 416 F.3d

864, 871 (8th Cir. 2005); McClure v. Am. Family Mut. Ins. Co., 223 F.3d 845, 853 (8th

Cir. 2000). Plaintiff merely restates her allegations in an effort to bolster her claim.

Plaintiff cannot satisfy the elements of Arkansas defamation law.

      Plaintiff contends Gene Shook participated in analyzing the CVSA results, which

Plaintiff asserts satisfies the fault requirement under Arkansas defamation law. Plaintiff

does not dispute that the CVSA examination was ordered and conducted by ADC

personnel in connection with a formal ADC investigation. (Doc 18, SUMF ¶ 11-14). It is

undisputed that the CVSA equipment was in the possession and control of ADC, not

Defendants, and there is no evidence that Defendants commenced or undertook to

                                            8
        Case 4:20-cv-00521-LPR Document 21 Filed 12/16/20 Page 9 of 11




examine Plaintiff. The CVSA results were generated by Donna Best at the direction of

Warden Aundrea Culclager and other state personnel in connection with the

investigation, which Plaintiff does not and cannot dispute.

       There is also no evidence of the falsity of the data generated by the CVSA

equipment—Plaintiff attacks the subsequent interpretation of the results by ADC

personnel. There is no evidence of a defamation claim under Arkansas law, and

Defendants are entitled to summary judgment on Plaintiff’s defamation claim.

Alternatively, Plaintiff presents no evidence to sustain a claim for false light, which

requires evidence of conduct that would be highly offensive to a reasonable person and

that Defendants knew, or acted in reckless disregard of, the falsity of the publicized

matter and the false light in which the plaintiff would be placed. Dismissal is warranted

on both grounds.

       F.     Plaintiff has presented no evidence of negligence on the part of
              Defendants.

       The CVSA is an investigative tool, which is not to be used as the final

determinant. (Doc. 18, SUMF ¶¶9-10). There is no evidence that Defendants knew or

should have known the subject CVSA equipment was defective or presented any risk of

harm or that Defendant failed to do something that a reasonable person would do under

similar circumstances. See Serv. Commc'ns, Inc. v. Wells, 279 Ark. 378, 381, 651 S.W.2d

100, 101 (1983). Likewise, there is no evidence that Mr. Shook breached any applicable

standard of care. Plaintiff relies on speculation, conjecture, and conclusory statements

in an effort to defeat the present motion. Plaintiff fails to even identify a legal duty or

otherwise present evidence of breach, cause, or damages stemming from the CVSA.

“The issue of what duty is owed by one party to another is always a question of law and


                                            9
       Case 4:20-cv-00521-LPR Document 21 Filed 12/16/20 Page 10 of 11




never one for the jury.” Capel v. Allstate Ins. Co., 78 Ark. App. 27, 40-41, 77 S.W.3d 533,

542 (2002) (citing Heigle v. Miller, 332 Ark. 315, 965 S.W.2d 116 (1998)). “When no

duty of care is owed, a negligence cause of action is decided as a matter of law and an

award of summary judgment is proper.” Id. Her negligence claim must be dismissed.

       G.     Plaintiff’s ADTPA claim fails as a matter of law.

       Plaintiff responds that her illegal exaction and ADTPA are intertwined, and both

claims fail for the same reasons. There is no evidence that Defendants knowingly

engaged in any conduct in an effort to deceive Plaintiff or the State of Arkansas into

purchasing the subject CVSA. Boshears, et al. v. Certainteed Corporation, 2007 U.S.

Dist. LEXIS 34338, at 14-15 (E. D. Ark. 2007) (citing Ark. Code Ann §§ 4-88-101 – 115,

4-88-107(a), 4-88-113(f), 4-88-107(a)(1) and 4-88-107(a)(10)). Plaintiff also contends

the ADTPA’s safe-harbor provision does not apply because Plaintiff now claims her

cause of action is based on the “sale of a device that Defendant falsely claims to work,

when it does not.” (Doc. 19, p. 9 ¶ 29). Plaintiff did not purchase the CVSA equipment

from Defendants. (See Doc. 18, SUMF ¶¶ 9-10).

       Plaintiff cannot dispute that the use of CVSA equipment is authorized and

regulated by the Arkansas General Assembly, Ark. Code Ann. § 17-39-301, et seq.; the

Division of Arkansas State Police, 130-00-015 Ark. Code R. §§ 1–12 (2020); and the

Arkansas Board of Corrections, 004-00-001 Ark. Code R. § 014(IV)(B) (“The Internal

Affairs Division, or its successor, shall utilize various investigative procedures and tools

to conduct and assist in those investigations. Those tools may include, but are not

limited to polygraph examinations, and computerized voice stress analysis.”). The use of

CVSA equipment is authorized and regulated under Arkansas law. See, e.g., Ark. Code

Ann. § 17-39-308. Plaintiff’s ADTPA squarely falls into the safe-harbor provisions.

                                            10
       Case 4:20-cv-00521-LPR Document 21 Filed 12/16/20 Page 11 of 11




      H.     Gene Shook is entitled to summary judgment in his individual

capacity.

      Plaintiff does not present any separate or additional evidence in connection with

her claims against Gene Shook in his individual capacity. Plaintiff’s response consists

only of a reference to her Rule 56(d) motion, which, as discussed above, should be

denied. There is no evidence essential to Plaintiff’s claims against Gene Shook that

Plaintiff has specifically identified. Accordingly, all claims against Gene Shook must be

dismissed.

                                    IV. Conclusion

      There are no genuine issues of material fact, and summary judgment in favor of

Defendants is proper. Accordingly, the present motion should be granted in full.

      WHEREFORE, NITV Federal Services, LLC, and Gene Shook, respectfully

request that their Motion for Summary Judgment be granted and for all other just and

proper relief to which they may be entitled.


                                         Respectfully submitted,

                                         James D. Robertson, Arkansas BIN 95181
                                         jrobertson@barberlawfirm.com
                                         Adam D. Franks, Arkansas BIN 2016124
                                         afranks@barberlawfirm.com
                                         BARBER LAW FIRM PLLC
                                         Attorneys for NITV Federal Services, LLC
                                         and Gene Shook
                                         425 W. Capitol Avenue, Suite 3400
                                         Little Rock, AR 72201
                                         (501) 372-6175/(501) 375-2802 (Fax)




                                               11
